Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 13, 2022, wherein claims 1, 22, and 24 are amended.  This application is a national stage application of PCT/EP2018/058710, filed April 5, 2018, which claims benefit of provisional applications 62/580574, filed November 2, 2017, 62/484119, filed April 11, 2017, and 62/484156, filed April 11, 2017 and foreign applications EP17193916.8, filed September 29, 2017, PCTEP2017074731, filed September 29, 2017, and PCTEP2017082148, filed December 11, 2017.
Claims 1-4, 6-10, 14-17, and 22-27 are pending in this application.
Claims 1-4, 6-10, 14-17, and 22-27 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted January 13, 2022, with respect to the rejection of claims 1-4, 6-10, 14-17, and 22-27 under 35 USC 112(b) for reciting multiple ambiguous ranges, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to specifically recite a range of 2-10 times the recommended daily allowance.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted January 13, 2022, with respect to the rejection of claims 1-4, 6-10, 14, and 22-27 under 35 USC 103 for being obvious over Pan in view of Kivipelto in view of NIH, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require an amount of choline greater than that described by NIH.  Therefore the rejection is withdrawn.



Applicant’s amendment, submitted January 13, 2022, with respect to the rejection of claim 16 under 35 USC 103 for being obvious over Pan in view of Kivipelto in view of NIH in view of Morris et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require an amount of choline greater than that described by NIH.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted January 13, 2022, with respect to the rejection of claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 under 35 USC 103 for being obvious over Satyraj et al. in view of Shell et al. in view of Kivipelto et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require an amount of choline greater than that described by Shell et al.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted January 13, 2022, with respect to the rejection of claims 15 and 17 under 35 USC 103 for being obvious over Satyraj et al. in view of Shell et al. in view of Kivipelto et al. in view of Baierle et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require an amount of choline greater than that described by Shell et al.  Therefore the rejection is withdrawn.



The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 14-17, and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s amendment submitted January 13, 2022 with respect to the aforementioned claims has been fully considered and but is deemed to insert new matter into the claims since the specification in re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972).  While the response submitted September 23, 2021 states that the amendments do not add new matter and furthermore asserts that support is found in paragraphs 11 and 62, figures 1 and 2, and examples 1 and 2, and amended claim 23.  Paragraph 11 of the specification defines preferred daily doses of choline being between 0.01 and 10.0 times the recommended daily allowance, preferably between 0.15 and 6.0 times the RDA, with the RDA defined for the purpose of this application as 550 mg/day.  Paragraph 62 of the specification restates these same preferred ranges.  Figures 1 and 2 and example 2 relate to in vitro experiments and do not discuss a particular daily dosage for a human subject.  Example 1 is a prophetic example describing a daily dosage of 85 mg/day choline bitartrate, which is about 0.15 times the RDA as defined in the specification.  Nowhere in the specification is support found for a dosage range of 2.0-10.0 times the recommended daily allowance (i.e. 1.1-5.5 g) as presently claimed.
Response to Arguments: Applicant’s arguments, submitted January 13, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the range of 2.0 to 10.0 times the RDA of choline recited in the claim has adequate written description because it is subsumed within the broader range of 0.01 to 10.0 times the RDA of choline that is described in the specification, and that a skilled person in the art would have understood the inventor to be in possession of the claimed range at the time if filing even if the specific range is not described.
However, according to MPEP 2163.05(III), “With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider Purdue Pharma L.P. v. Faulding Inc., (230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000)), the evidence must show that inventors considered the newly claimed range to be part of their invention.  In the present case, all discussion of choline doses in the original specification recite dosage ranges encompassing the existing RDA.  For example paragraph 62 of the specification describes an amount of choline that is 0.01-10.0 times the RDA and a preferred range that is 0.15-6.0 times the RDA.  The one specific example (example 1 paragraph 76) uses a dosage of 85mg, which is less than the RDA.  Nowhere does the specification specifically discuss doses higher than the RDA or provide any suggestion that it is preferable to administer amounts of choline greater than the RDA, in contrast to the situation for vitamin B12, where the specification clearly suggests ranges significantly higher than the RDA. (see paragraph 61 for example) Reading the totality of the specifications teaching on choline dosages, one skilled in the art would have concluded that administering up to 10 times the RDA of 550mg is permissible within the disclosed invention, as is administering less than the RDA.  However, one skilled in the art would not have read the specification as suggesting that administering more than the recognized RDA of choline is desirable or helpful.  Thus the present claims, defining an absolute requirement for at least twice the RDA of choline, are qualitatively different than the invention as originally disclosed, and incorporate new matter.  For these reasons the rejection is deemed proper and made FINAL.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6-10, 14, and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan. (PCT international publication WO2016/207794, reference of record in previous action) in view of Kivipelto et al. (Reference of record in previous action) in view of Perez et al. (US pre-grant publication 2016/0250169, cited in PTO-892)
	The claimed invention is directed to a method of treating a non-demented individual (claims 1 and 22) or achieving various benefits in a subject, (claim 24) comprising administering to the subject a combination of four elements, namely an omega-3 fatty acid, a nitric oxide releasing compound, vitamin B12, and choline.  Various dependent claims define the amounts of vitamin B12 and choline administered, the specific identity of the fatty acid and nitric oxide releasing compound, and additional compounds which can be administered.  In addition, base claims 1 and 22 further specify that the subject being treated has a Cardiovascular Risk Factors, Aging and Dementia (CAIDE) score of 10-15 at baseline.  The claims as amended further require that the composition 2.0 to 10.0 times the recommended daily requirement (RDA) of choline, which given a RDA of 550mg comes to 1.1-5.5g.
	Pan discloses methods for enhancing neurogenesis in an animal, comprising administering to the animal a composition comprising an unsaturated fatty acid, a nitric oxide releasing compound, a B vitamin, and an antioxidant, in an amount effective for enhancing neurogenesis. (p. 2 paragraphs 7-8) In a particular embodiment the animal is suffering from cognitive decline or at risk of becoming cognitively impaired. (p. 7 paragraph 31) Animals “at risk of” cognitive decline are by definition not suffering from dementia as they would already be experiencing cognitive decline if they were demented.  In one embodiment the unsaturated fatty acid includes an omega-3 fatty acid, for example docosahexaenoic or eicosapentaenoic acid. (pp. 7-8 paragraph 32, p. 3 paragraph 13) The omega-3 fatty acid can be administered in a daily dosage of 0.5g-10g per day. (p. 17 paragraph 60) B vitamins include vitamin B12, as well as B1, B2, B3, B5, B6, B7, B8, and B9. (p. 8 paragraph 34) Antioxidants include vitamins C, D, and 
	Pan does not specifically disclose that the subject has a CAIDE score of 10-15.  However, Kivipelto et al. discloses a method for predicting risk of later in life dementia based on data from the Cardiovascular Risk Factors, Aging, and Dementia (CAIDE) study. (p. 735 left column last paragraph) Higher CIADE scores. (e.g. 12-15) were associated with greater risk of progression to dementia. (p. 737 table 3, p. 738 left column last paragraph – right column first paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Pan to subjects having a high CAIDE risk score as described by Kivipelto et al.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Kivipelto et al. discloses that they are at increased risk for further cognitive decline.
	Pan et al. also does not specifically describe administering 0.5-1g per day of eicosapentaenoic acid.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer this compound at the claimed dosage.  One of ordinary skill in the art would have been motivated to determine the optimal amount to administer within the broader range of 0.5-10g disclosed in the art.  According to MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside 
Pan does not specifically disclose the amount of choline administered as described in instant claim 23.  However, Perez et al. discloses a composition suitable for maintaining or improving cognition in a subject, comprising 0.4-8g of choline per day. (p. 1 paragraph 12) The lower bound of the choline range can be for example 1.2, 1.5, 2, or 3 grams per day, and the upper bound can be for example 3.5, 4, 4.5, or 5 g/day. (p. 5 paragraph 69) These compositions can be administered to a subject to reduce age-associated cognitive decline.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include choline in an amount roughly equal to the recommended daily amounts as described by Perez et al, for example 1.5-5g, which would fall within the claimed range of 2.0-10.0 tines the RDA of 550 mg per day.  One of ordinary skill in the art would have been motivated to do so because Perez et al. specifically describes dosages in this range as useful for producing the same desired effect of maintaining cognition and reducing age-associated cognitive decline.
	Furthermore with respect to the specific dosages of vitamin B12 recited in instant claims 2, 3, 25, and 26, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the optimal amount of each of these active agents within the broad range disclosed by the reference.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Kivipelto et al. in view of Perez et al. as applied to claims 1, 2, 4, 6-10, 14, and 22-27 above, and further in view of Baierle et al. (Reference of record in previous action)
The disclosures of Pan, Kivipelto et al., and NIH are discussed above.  Pan in view of Kivipelto et al. in view of NIH does not specifically disclose that the subject being treated is a subject having low DHA or plasma homocysteine above 12 µmol/L.
	Baierle et al. discloses a study of the relation between fatty acid status, homocysteine, and cognitive function in elderly subjects. (p. 3626 second paragraph) Cognitive impairment was found to be associated with low DHA levels. (p. 3628 lest paragraph, p. 3629 first paragraph) Homocysteine was also related to decreased cognitive performance. (p. 3633 table 5) HCY levels in the cognitive impairment group were on average 19.92 µmol/L.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Pan to a subject having low DHA or elevated Hcy.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Baierle et al. discloses that these subjects are at greater risk of cognitive impairment. 
	Therefore the invention taken as a whole is prima facie obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Kivipelto et al. in view of Perez et al. as applied to claims 1, 2, 4, 6-10, 14, and 22-27 above, and further in view of Morris et al. (Reference of record in previous action)
	The disclosures of Pan, Kivipelto et al., and NIH are discussed above.  Pan in view of Kivipelto et al. in view of NIH does not specifically disclose that the subject has a clinical dementia rating of 0.5.
	Morris et al. discloses that mild cognitive impairment is staged as a CDR rating of 0.5. (p. 397 right column) A population of patients were evaluated for CDR. (p. 298 “Clinical Data”) Patients having CRD=0.5 were seen to have higher rates of progression to dementia, such as Alzheimer’s disease, than those having a CDR of zero. (p. 402 figure 2, left column under the heading “Neuropathology”)

	Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Satyraj et al. (US pre-grant publication 2014/0004205, of record in previous action) in view of Perez et al. (US pre-grant publication 2015/0250169, cited in PTO-892) in view of Kivipelto et al. (Reference of record in previous action)
	The claimed invention is directed to a method of treating a non-demented individual (claims 1 and 22) or achieving various benefits in a subject, (claim 24) comprising administering to the subject a combination of four elements, namely an omega-3 fatty acid, a nitric oxide releasing compound, vitamin B12, and choline.  Various dependent claims define the amounts of vitamin B12 and choline administered, the specific identity of the fatty acid and nitric oxide releasing compound, and additional compounds which can be administered.  In addition, base claims 1 and 22 further specify that the subject being treated has a Cardiovascular Risk Factors, Aging and Dementia (CAIDE) score of 10-15 at baseline.  The claims as amended further require that the composition 2.0 to 10.0 times the recommended daily requirement (RDA) of choline, which given a RDA of 550mg comes to 1.1-5.5g.
Satyraj et al. discloses a method for ameliorating age-related maladies in an animal, for example cognitive decline, comprising administering to the animal a composition comprising unsaturated fatty acids, nitric oxide releasing compounds, and colostrum. (p. 1 paragraphs 11-15) Unsaturated fatty acids include DHA and EPA. (p. 1 paragraph 19) Nitric oxide releasing compounds include citrulline. (p. 2 
Satyraj does not specifically disclose that the subject has a CAIDE score of 10-15.  However, Kivipelto et al. discloses a method for predicting risk of later in life dementia based on data from the Cardiovascular Risk Factors, Aging, and Dementia (CAIDE) study. (p. 735 left column last paragraph) Higher CIADE scores. (e.g. 12-15) were associated with greater risk of progression to dementia. (p. 737 table 3, p. 738 left column last paragraph – right column first paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Satyraj to subjects having a high CAIDE risk score as described by Kivipelto et al.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Kivipelto et al. discloses that they are at increased risk for further cognitive decline.
Satyraj et al. also does not specifically disclose administering 0.5-1 gram per day of EPA.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer this compound at the claimed dosage.  One of ordinary skill in the art would have been motivated to determine the optimal amount to administer within the broader range of 0.5-10g disclosed in the art.  According to MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”

	It would have been obvious to one of ordinary skill in the art at the time of the invention to include choline in an amount roughly equal to the recommended daily amounts as described by Perez et al, for example 1.5-5g, which would fall within the claimed range of 2.0-10.0 tines the RDA of 550 mg per day.  One of ordinary skill in the art would have been motivated to do so because Perez et al. specifically describes dosages in this range as useful for producing the same desired effect of maintaining cognition and reducing age-associated cognitive decline.
Therefore the invention taken as a whole is prima facie obvious.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Satyraj et al. in view of Perez et al. in view of Kivipelto et al. as applied to claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 above, and further in view of Baierle et al. (Reference of record in previous action)
	The disclosures of Satyraj, Shell, and Kivipelto et al. are discussed above.  Satyraj in view of Shell in view of Kivipelto et al. does not specifically disclose that the subject being treated is a subject having low DHA or plasma homocysteine above 12 µmol/L.
	Baierle et al. discloses a study of the relation between fatty acid status, homocysteine, and cognitive function in elderly subjects. (p. 3626 second paragraph) Cognitive impairment was found to be associated with low DHA levels. (p. 3628 lest paragraph, p. 3629 first paragraph) Homocysteine was also 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Satyraj to a subject having low DHA or elevated Hcy.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Baierle et al. discloses that these subjects are at greater risk of cognitive impairment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Satyraj in view of Perez et al. in view of Kivipelto et al. as applied to claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 above, and further in view of Morris et al. (Reference of record in previous action)
	The disclosures of Satyraj, Shell, and Kivipelto et al. are discussed above.  Satyraj in view of Shell in view of Kivipelto et al. does not specifically disclose that the subject has a clinical dementia rating of 0.5.
	Morris et al. discloses that mild cognitive impairment is staged as a CDR rating of 0.5. (p. 397 right column) A population of patients were evaluated for CDR. (p. 298 “Clinical Data”) Patients having CRD=0.5 were seen to have higher rates of progression to dementia, such as Alzheimer’s disease, than those having a CDR of zero. (p. 402 figure 2, left column under the heading “Neuropathology”)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Satyraj to subjects having a CDR of 0.5.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Morris et al. discloses that they are at increased risk for further cognitive decline.
	Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
	Applicant’s arguments, submitted January 13, 2022, have been fully considered as they relate to the new grounds of rejection above and not been found to be persuasive to remove the rejections.  Firstly, all arguments relating to the amount of choline recited in the presently amended claims are moot, because the new grounds of rejection state that the teachings of Perez regarding administering large amounts of choline to a subject to reduce cognitive decline render obvious administering choline in an amount of 2.0-10.0 tines the RDA.
	Applicant further argues that the data disclosed in figures 1 and 2 of the drawings demonstrate a finding of unexpected results when the claimed composition is compared to the prior art.  Specifically, these drawings demonstrate increased neuronal activity and reduced IFNγ and VCAM-1 in neuronal cultures treated with a formula referred to as “T9” comprising DHA, EPA, vitamin B6, B9, B12, citrulline, and choline compared to cultures treated with any one of these ingredients individually.
As described in the previous office action on October 13, 2021, this allegation of unexpected results was not found to be persuasive to remove the rejection because it does not establish a nexus between the evidence and the claimed invention, and furthermore because no evidence is provided linking the specific concentrations of each ingredient used in the culture medium to the amounts recited in the claims, rendering the evidence not commensurate in scope with the claimed invention.
In response Applicant argues that a skilled artisan would be able to translate each of the concentrations in the in vivo experiment into a specific daily dosage to administer to a subject.  Even if this were the case, this argument is unpersuasive for two reasons.  Firstly, there is no evidence that, as a result of translating these concentrations, one skilled in the art would arrive at amounts of 0.5-1.0 g/day of EPA, 1.1-5.5g/day choline, or any other specific range described in the claims.  Secondly, the evidence of record does not compare the results using the claimed amounts of each compound to results for prior 
Applicant additionally argues that it is not necessary to compare the claimed invention to the cited combination of references, and that it is sufficient to demonstrate substantially improved results and state that the results are unexpected, in the absence of evidence to the contrary.  Such a formulation raises the question of what the results must be improved compared to.  A comparison of the claimed invention to some arbitrarily determined standard is meaningless unless the comparison demonstrates “unexpectedly improved properties or properties not present in the prior art,” and establishes a nexus between the rebuttal evidence and the claimed invention such that objective evidence of nonobviousness is attributable to the claimed invention. (MPEP 2145) A reasonable reading of the evidence provided by the disclosure is that an unexpected improvement is observed when the cell culture is treated with a combination of the specific disclosed components compared with the various individual components individually.  However, the case for obviousness is not based on the use of each component individually, and the closest prior art involves administering combinations of active 
For these reasons the rejections are maintained.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/2/2022